Citation Nr: 0116429	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  01-04 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The evidence shows that the appellant served on active duty 
from May 1946 to April 1949 as a member of the New Philippine 
Scouts.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a January 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied a claim 
of entitlement to VA nonservice-connected disability or "old 
age" pension benefits.

FINDING OF FACT

The appellant served from May 1946 to April 1949 as a New 
Philippine Scout member.


CONCLUSION OF LAW

The appellant's service, consisting of recognized service as 
a Philippine Scout enlisted under Section 14, Public Law 190, 
79th Congress, does not constitute active military service 
for purposes of VA nonservice-connected pension benefits.  38 
U.S.C.A. §§ 107, 1502, 1521 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.1, 3.3, 3.8, 3.9 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains he is entitled to VA nonservice- 
connected disability pension benefits.  The record contains 
copies of the appellant's military separation documents to 
include WD AGO Form 53, Enlisted Record and Report of 
Separation Honorable Discharge, and WD AGO Form 100, Army of 
the United States Separation Qualification Record.  These 
documents reflect the appellant's service in the Philippine 
Scouts from May 27, 1946 to April 1, 1949.

As an initial matter, the Board finds that although this 
claim was filed in October 2000, before the enactment in 
November 2000 of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand 
to the RO for additional action is not warranted as VA has 
already met its obligations to the appellant under that 
statute.  A review of the evidence shows that all relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating his claim.  The Board further notes that by a 
November 2000 letter and the March 2001 Statement of the 
Case, the RO informed the appellant of the nature of the 
evidence which would substantiate his claim.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the appellant under the VCAA.  As the RO fulfilled 
the duty to assist, and because the change in law has no 
material effect on adjudication of his claim, the Board finds 
that it can consider the merits of this appeal without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993).

VA nonservice-connected pension benefits may be paid to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 1991 and Supp. 2000).  Improved pension benefits are 
payable to veterans of a period of war, including World War 
II, because of nonservice-connected disability or age.  Basic 
entitlement exists if the appellant served in the active 
military, naval or air service for 90 days or more during a 
period of war; is permanently and totally disabled from 
nonservice-connected disability not due to his own willful 
misconduct; and meets certain net worth and income 
requirements.  38 C.F.R. § 3.3.

For purposes of VA benefits, Philippine World War II veterans 
divide into three groups:  the Old Philippine Scouts, a turn-
of-the-century U.S. Army unit; the Philippine Army, 
authorized by the Philippine government in the 1930's; and 
the New Philippine Scouts, authorized by the Philippine 
government immediately after World War II.  Quiban v. 
Veterans Administration, 928 F.2d 1154 (1991).  The appellant 
entered service on May 27, 1946, served in the New Philippine 
Scouts and enlisted pursuant to the provisions of section 14, 
Pub. L. 190, 79th Congress (Act of October 6, 1945).  VA 
benefits for these veterans are governed by 38 C.F.R. 
§ 3.8(b), which provides that they are eligible for only 
compensation benefits and dependency and indemnity 
compensation benefits.  Specifically missing from the 
benefits for which New Philippine Scouts are eligible is 
nonservice-connected pension benefits.  

The findings by the service department verifying a claimant's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).  The appellant has not disputed the period 
of service listed on his service separation documents and the 
law specifically excludes such service for purposes of 
entitlement to nonservice-connected pension benefits.  See 
Laruan v. Principi, 4 Vet. App. 100 (1993).  Consequently, 
the Board finds that there is no legal basis for the 
appellant's claim.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal entitlement.  38 U.S.C.A. § 107; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); 38 C.F.R. § 3.8.


ORDER

As a matter of law, the claim for nonservice-connected 
pension benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

